DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s  amendments were received on 2/11/21. Claim 10 has been amended. Claim 30-31 are new.
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
 
Drawings
The drawings objections are withdrawn because the applicant amended the claims.


Claim Rejections - 35 USC § 103
The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP2613382) in view of Kameda et al., on claims 10-13,18-21, 27-29 are withdrawn because the applicant amended the claims.
The rejection under 35 U.S.C. 103 as being unpatentable over Kim et al. (EP2613382) in view of Kameda et al. in further view of Kim et al., on claims 26 is withdrawn because the applicant amended the claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 12, 13, 18-21, 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (WO/2010/110443 translated using US Publication 2012/0064403) in view of Yoon et al. (US Publication 2013/0040203).
Regarding claims 10,12, 13, 27, 30, 31 , the Kameda et al. reference discloses a carbon material for a negative electrode of a non-aqueous secondary battery, the B/IA, of an intensity IB of a maximum peak PB around 1360 cm1 to an intensity IA of a maximum peak PA around 1580 cm' in a Raman spectrum (P46). The composition between composite particle carbon particle B and the amorphous composite graphite particles (A) are 30 wt% and 70 wt%, respectively (P147).  The Kameda reference is silent in disclosing the carbon particle the graphite comprises silicon. However, the Yoon et al. reference discloses incorporating Si into graphite to improve performance capacity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Si into graphite disclosed by the Yoon reference into the graphite of composite B disclosed by the Kameda reference in order to produce an improved battery. 
Regarding claims 12 and 13, the Kameda reference discloses the graphite particles (C) are spheroidized natural graphite ([P0019]),[P00137]-[P00138]).
	 Regarding claims 18-21, the Kameda in view of Yoon discloses the composite carbon particles (A) are the composite carbon particles containing at least one type of Si compound selected from the group consisting of Si element ([P0026])
Regarding claims 28, the Kameda reference discloses a negative electrode for a non-aqueous secondary battery comprising a current collector and an active material 
Regarding claim 29, the Kameda reference discloses a  non-aqueous secondary battery comprising a positive electrode and a negative electrode, and an electrolyte, wherein the negative electrode is the negative electrode for a non-aqueous secondary battery according to claim 28.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameda et al. (WO/2010/110443 translated using US Publication 2012/0064403) in view of Yoon et al. (US Publication 2013/0040203) in further view of Lee et al. (US Publication 20111/0195313).
		Regarding claim 11, the Kameda in view of the Yoon reference discloses the claimed invention above and further incorporated herein. The Kameda in view of Yoon reference further discloses the composite carbon particle (B) comprises a graphite coating over a core (P95). The Kameda in view of Yoon reference discloses a broad teaching of the graphite in coating but is silent in disclosing a natural graphite in the coating. However, the Lee reference discloses natural graphite and artificial graphite where natural graphite can be used due to its low cost, good voltage flatness, and large charge and discharge capacity. Therefore, it would have been obvious before the effective filing date of the invention to incorporate natural graphite disclosed by the Lee reference for the broad teaching of using graphite disclosed by the Kameda reference in order to produce an cost effective battery. 

Response to Arguments
Applicant's arguments filed 2/11/21 have been fully considered but they are not persuasive. The Applicant’s principal arguments are:
In regards to the Applicants arguments on Kim. The Kim reference has been withdrawn and therefore, arguments in regards to Kim are moot.
The Applicant argues, “the object of the present invention is significantly different from those of Kim'382 and Kameda. With an objective to solve significantly different problems, the present inventors found that the features of the currently claimed invention, which are not disclosed in Kim'382 and Kameda, produced effects unpredictable from the teachings of Kin'382 and Kameda. Therefore, Applicant believes that it should not be necessary to amend the current claims to require a carbon material, or a negative electrode comprising a carbon material, which imparts both an initial discharge capacity of from 420-497 mAh/g and an input/output resistance of from 1.30 to 1.39 2 to a non-aqueous secondary battery, as reported for the working examples in Applicant's FIG. 1 and Table 2 at [0358] of the Specification”
However, in order to claim any unexpected results, the results must be indeed unexpected. The Kim, Kameda and the instant application are to product features of improved capacity and excellent cycle life. It is well known that different carbonaceous material and silicon improve on these features. Therefore, the Applicants results are not unexpected. In addition, the claimed invention does not preclude the teachings of Kim in view of Kameda. However, if the results indeed set the instant invention vs. the teachings of Kim in view of Kameda apart, the results must be claimed since that is the only difference as argued. 

Since these results are unclaimed, these arguments are mooted. One of ordinary skill cannot pick and choose what to consider when results are unclaimed and the results are similar to the comparative results. The applicants have not shown how the results differentiate the claimed product from the prior art. 
The Applicant argues, “As can be seen from Working Examples 1-5, as a whole, the actual input/output resistances measured using negative electrodes comprising composite carbon particles containing 30-70% Si unexpectedly are significantly lower than persons having ordinary skill in the art reasonably would have predicted using negative electrodes Application No. 15/166,914Response to the final rejections in the Office Action dated October 15, 2020comprising composite carbon particles containing 30-70% Si based on the input/output resistances using negative electrodes comprising composite carbon particles containing 0% and 100% Si. Nothing in the combined prior art applied against Applicant's currently amended claims reasonably would have suggested the synergistically improved results Applicant surprisingly achieved and reported after extensive experimentation.”
However, at 1.3-1.435 with difference Si % is not illustrated to be significant and synergistic. The results show approximately 0.04 ohm difference and all results are approximately showing consistent increases. Even in arguendo, the results shown as applicants 
Again, on Fig. 1, it appears Si composite carbon particles (A) comprises similar results as Working Examples of 1-5. As can be seen the amorphous composite graphite particle (B) alone, comprise similar input/output resistance as compared to Example 5, 3 and 2, 4. Fig. 1 only shows the input/output resistance values. Table 2 illustrates doesn’t further illustrate unexpected results. The initial discharge capacity of working Example 1 and 2, looks within the range of Comparative Examples of 4 and 5. The initial capacity efficiency of working Example 1 is the same as the comparative example of 4. The input/output resistance of in Example 5 is very similar to the Comparative Example 2. The discharge capacity maintenance ratio of the working and the comparatives are similar. 
In addition, In Fig. 1 as can be seen, the amorphous composite graphite particles alone would produce an input/output resistance of about 1.3, while the Si composite carbon particle A will produce a input/output resistance of about 1.43, one of ordinary skill in the art would understand that by mixing Si with carbon A and B would give you input/out resistance between 1.3-1.43 which is exactly what Working Example 1-4 displays, therefore the results of Working Example 1-4 is not unexpected.
	Again, in Fig. 1, the only result is the input/output resistance and as can be seen, at the very least in Working Example 5 is very similar to the Comparative Example 2. Therefore, no synergistic effect can be found and the arguments pertaining to 
It appears that the Applicants have not provided evidence. It is well settled that unsupported arguments are no substitute for objective evidence.  In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).
In regards to the Applicants arguments pertaining the combination of Kim, these arguments are mooted since the Kim reference is withdrawn.

The Applicants argue, “Applicant's Specification expressly states that the object of the present invention is "to provide a carbon material for negative electrodes of non-aqueous secondary batteries having a high capacity, a high output, excellent cycle characteristics, and a low irreversible capacity. The Working Examples in the present application show that the claimed carbon material for a negative electrode of a non-aqueous secondary battery has an initial discharge capacity, initial efficiency, far superior input/output resistance, and a discharge capacity maintenance ratio that are balanced at a high level. The comparison of the results for Working Examples 1 to 5 to the results for Comparative Examples 1 and 2 in FIG. 1 shows that the input/output resistance of the carbon material of the currently claimed invention containing the Si composite carbon particles (A) and the amorphous composite graphite particles (B) is significantly lower than the input/output resistance which would have been suggested employing a mixture of known materials (broken line) the distinct references specifically describe.” 
In re Pearson, 494 F.2d 1399, 1405, 181 USPQ 641, 646 (CCPA 1974).
	Again, In Fig. 1 as can be seen, the amorphous composite graphite particles alone would produce an input/output resistance of about 1.3, while the Si composite carbon particle A will produce a input/output resistance of about 1.43, one of ordinary skill in the art would understand that by mixing Si with carbon A and B would give you input/out resistance between 1.3-1.43 which is exactly what Working Example 1-4 displays, therefore the results of Working Example 1-4 is not unexpected. As a matter a fact, one of ordinary skill would have expected to produce the results by mixing Si with carbon A and B to be between the input/output resistances between 1.3-1.43.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Helen OI K CONLEY/Primary Examiner, Art Unit 1725